Title: C. W. F. Dumas to John Adams: A Translation, 5 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 5 February 1782
Sir

The reason that I did not write sooner is that I had planned to spend last week with you during our friends’ absence here. But my domestic affairs prevented me from leaving, for one reason or another, and now our friends have returned, which requires my presence.
A week ago Thursday, before the adjournment, the resolution with France very nearly happened. Only the town of Brille, which agrees with the nobility that the resolution should come at the same time as the acceptance of the mediation, prevented a unanimous vote. Nothing was resolved as a result. Before dispersing, Dordrecht and six other principal cities protested very strongly against the unconstitutional conduct of the high mightinesses by maintaining correspondence with the Court of Vienna regarding the abolition of the treaty of barriers and demolition of the cities in this treaty, without consulting the provinces on this point. They threatened to recall their deputies to the states general if this action continues to move forward. This unexpected proceeding humiliated and scared the deputies. Perhaps it will make them less complaisant and more circumspect in the future. This week, the accord will probably be decided upon, as well as the mediation, which will only be accepted with strong limitations, and which will thwart the views of the Anglomanes.
It is unfortunate that we do not yet know when you will have your first audience. There is a very nice house for sale here that would suit you perfectly, sir, and that is going for 12,000 florins but is worth at least 16,000. The rent for it is ƒ1000. I saw it out of curiosity. It is in a nice neighborhood that is one of the most desirable. It is spacious, elegant, well appointed and modern, and would be more profitable to buy than to rent. It certainly would be a house fit for an American minister, and if it goes, it will be hard to find another one that is comparable. If we were closer to a denouement, I would advise you to come see it for yourself. You would like it very much and we would have an American residence at the Hague for a good price.
According to your orders, I have commissioned a bookshop here to obtain Gesner’s edition of Robert Stephanus’ excellent Latin dictionary from Germany. I also asked for Fabri’s Latin thesaurus by Gesner. These two works are the best of their kind. I also asked that they obtain the three books that I lent to you.
We are awaiting the French ambassador’s arrival any moment now.
I am sure that something interesting will happen here in the next weeks and I will keep my eyes open for anything to pass on to you.

I received a letter from Mr. Robert R. Livingston, secretary for foreign affairs, that I would very much like you to read when we see each other.
Please extend my cordial wishes to Mr. Thaxter.

I am with great respect, sir, your very humble and very obedient servant
Dumas


It is whispered here that the Prince has already promised the American ambassadorship to two people successively, first, to Mr. Van Citters, Zeeland’s deputy to the states general, and then, to Mr. Rendorp. It is being said that the latter will have it. But I only have inferior sources for this information. It could be that the Prince is joking with these promises.
At the present moment, it is time for this letter to you, dear sir, to be sent.

